Citation Nr: 0834279	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to April 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested to a compensable degree in the first postservice 
year; and a preponderance of the evidence is against a 
finding that the veteran's current hearing loss disability is 
related to his service or to any event therein.  

2.  Tinnitus was not manifested in service and the 
preponderance of the evidence is against a finding that any 
current tinnitus is related to the veteran's service or to 
any event therein.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim in September 2005.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2005 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the veteran was also informed of disability rating and 
effective date criteria in a June 2008 letter.  He has had 
ample opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
postservice treatment records.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
The RO arranged for a VA audiological examination in 
September 2005.  The Board is satisfied that evidentiary 
development is complete; VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of these 
claims.  

B.	Factual Background

The veteran's DD 214 reflects that he served in Vietnam and 
was awarded a Combat Infantryman Badge (CIB).  

The veteran's STRs are silent for complaints, findings, 
treatment, or diagnoses relating to bilateral hearing loss or 
tinnitus.  Audiometry at the time of his service entrance 
examination in August 1967 revealed that puretone thresholds, 
in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
-5 (5)
0 (10)
0 (10)
-5 (0)
LEFT
5 (20)
0 (10)
-10 (0)
0 (10)
-5 (0)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On the April 1969 service separation examination, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
0
5
N/A
0
LEFT
N/A
0
0
N/A
5

The veteran's April 1969 Report of Medical History is silent 
as to hearing loss or tinnitus.  
May 1992 to October 2002 Kaiser Permanente treatment records 
are silent for complaints, findings, treatment, or diagnoses 
relating to hearing loss or tinnitus.  On February 2000 
physical examination it was specifically noted that there was 
no hearing loss.  In March 2002 the veteran denied any major 
ear, eye, nose, or throat complaints.  

On September 2005 VA audiological examination, puretone 
thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
35
25
LEFT
60
55
60
60
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and 94 percent in the left ear.  
The veteran reported experiencing military noise exposure 
from being a truck driver and being in the infantry.  He 
reported occupational noise exposure history working as a 
field man for PG&E California for ten years.  He also 
reported experiencing persistent bilateral tinnitus, 
longstanding in duration.  After reviewing the STRs, and 
noting that the veteran had normal hearing at enlistment and 
upon separation from service with no complaints of tinnitus, 
the examiner opined that the "[v]eteran's hearing loss and 
tinnitus are not caused by or a result of his military 
service."  

An October 2005 Social Security Administration notice of 
decision is silent as to hearing loss or tinnitus.  

VA outpatient treatment records note ongoing treatment for 
bilateral hearing loss.  

The veteran has submitted a statement in which he relates his 
current hearing loss and tinnitus to acoustic trauma he 
experienced during active service as a truck driver and in 
the infantry.  


C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also U.S. 
DEP'T. OF VETERANS AFFAIRS, UNDER SECRETARY FOR HEALTH: CHARACTERIZATION 
OF HIGH FREQUENCY SENSORINEURAL HEARING LOSS MEM. (Oct. 4, 1995).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (1996).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The veteran claims, in essence, that his hearing loss and 
tinnitus are related to noise trauma he experienced in 
service.  Because he is shown to have engaged in combat with 
the enemy, it is not in dispute that during service he was 
exposed to the types of noise trauma that are associated with 
combat.  What he must still show to establish service 
connection for his hearing loss and tinnitus is that such 
disabilities are related to the noise trauma in service.  
There is no competent evidence that shows, or suggests, that 
there is a nexus between the veteran's current hearing loss 
and tinnitus disabilities and his service.  

Significantly, the veteran's STRs, including his service 
separation examination report, do not mention hearing loss.  
Consequently, service connection for hearing loss on the 
basis that such disability became manifest in service and 
persisted, is not warranted.  As there is no medical evidence 
showing that sensorineural hearing loss (SNHL) was manifested 
in the first postservice year, there is no basis for 
considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumptions (for SNHL as an organic disease of the 
nervous system).  

Furthermore, the record includes no competent (medical) 
evidence that relates the veteran's current hearing loss and 
tinnitus to his active service.  The only competent evidence 
in the record that specifically addresses this matter, the 
opinion offered in the report of the September 2005 VA 
audiological examination, is to the effect that the veteran's 
hearing loss and tinnitus are unrelated to his service (and 
specifically noise exposure therein).  The examiner based his 
opinion on the fact that the veteran had normal hearing upon 
separation from service.  As the opinion is by an audiologist 
(who is qualified to provide such), is based on a review of 
the STRs, and includes explanations of the rationale for the 
opinion, it has substantive probative value.  Because there 
is no competent evidence to the contrary, the Board finds the 
opinion persuasive.  

It is also noteworthy that the first time hearing loss is 
identified in the medical evidence of record is in an October 
2004 VA outpatient record concerning a fitting for a hearing 
aid, approximately 35 years after service.  Such a lengthy 
time interval between service and the first postservice 
clinical notation of hearing loss is of itself a factor for 
consideration against a finding that the current disability 
is related to service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  The veteran's own statements 
relating his current hearing loss and tinnitus to noise 
exposure in service are not competent evidence in this 
matter; he is a layperson, and lacks the expertise to opine 
regarding medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The preponderance of the evidence is against a finding of a 
nexus between the veteran's current hearing loss or tinnitus 
and his service/exposure to noise trauma therein.  
Consequently, the preponderance of the evidence is against 
these claims.  In such a situation, the benefit of the doubt 
doctrine does not apply; the claims must be denied.  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


